Citation Nr: 1630137	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date of February 2, 2002 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a TDIU for the period from April 1, 2005 to August 23, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from in the United States Army from January 1982 to January 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to a TDIU from April 1, 2005 to August 24, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned initial disability ratings of 50 percent from July 29, 2002 and 10 percent effective from April 1, 2005 (due to a clear and unmistakable error, the effective date for the grant of service connection for PTSD with an initial 50 percent rating was subsequently amended to February 1, 2002, the day following the Veteran's discharge from service).

2.  In September 2005, and prior to the expiration of the one-year appeal period, the Veteran submitted new and material evidence relating to the worsening of the Veteran's PTSD and to whether the Veteran was unable to work due to his service-connected disabilities.

3.  The Veteran's service-connected disabilities include:  PTSD, rated as 50 percent disabling from February 1, 2002, rated as 10 percent disabling from April 1, 2005, and rated as 50 percent disabling from August 24, 2005; low back strain, rated as 10 percent disabling from February 1, 2002, bilateral patellofemoral pain syndrome, with each knee rated as 10 percent disabling from February 1, 2002; bilateral pes planus, rated as 10 percent disabling from February 1, 2002; post-traumatic headaches, rated as 10 percent disabling effective from February 1, 2002; bilateral tinnitus rated as 10 percent disabling from February 9, 2004; cold injuries with onychomycosis of both feet, with each foot rated as 10 percent disabling effective from August 8, 2005; and, costochondritis, bilateral tinea pedis, residual of status post incision and drainage of right axillary furuncles, and chronic rash of the face and groin, all rated as noncompensable.  

4.  The Veteran's combined schedular disability rating for compensation purposes is 70 percent, effective from February 1, 2002, 50 percent from April 1, 2005; 60 percent from August 8, 2005; and 80 percent from August 24, 2005; and, a TDIU is assigned effective from August 24, 2005.

5.  From February 1, 2002 to March 31, 2005, the Veteran had at least one service-connected disability rated as 50 percent, and sufficient additional disability to bring the combined rating to 70 percent or more; and, his service-connected disabilities, as likely as not, precluded him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, as it pertains to the initial ratings assigned for the service-connected PTSD, did not become final due to the receipt of new and material evidence received within the one-year appeal period; and that new and material evidence also raised an implicit claim for a TDIU.  38 C.F.R. § 3.156(b) (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU from February 1, 2002 to March 31, 2005 are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b) 3.340, 3.341, 3.400, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date prior to August 24, 2005 for the grant of a TDIU.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

Service connection for PTSD was granted in a July 2005 rating decision.  The RO assigned initial disability ratings of 50 percent from July 29, 2002 (which was later amended to February 2, 2002) and 10 percent from April 1, 2005.  The RO found that there was an improvement in PTSD symptoms as of April 1, 2005.  

At that time, the Veteran's other service-connected disability ratings, when combined with the PTSD rating of 50 percent from February 1, 2002 and 10 percent from April 1, 2005 resulted in a combined rating of 70 percent from February 1, 2002 and 50 percent from April 1, 2005.  

In September 2005, the Veteran requested an increase in his PTSD disability rating, and submitted an August 2005 private psychiatric assessment from Doctor H to support his claim.  This assessment addressed the Veteran's occupational impairment resulting from his PTSD.  

In a September 2006 rating decision, the RO granted an increased rating to 50 percent for the service-connected PTSD, effective from August 24, 2005, the date of Dr. H's assessment.  

In light of the increased PTSD rating, the Veteran's combined schedular disability evaluation was increased to 70 percent, effective from August 24, 2005.  

The Veteran submitted his initial TDIU claim form on October 19, 2006.  In a January 2007 rating decision, a TDIU was granted, effective from October 19, 2006, the date of claim.  

The Veteran argues, in essence, that the TDIU should be made effective on the effective date of service connection, February 1, 2002, because he met the schedular threshold percentage for consideration of a TDIU at that time; and, his symptoms never improved, despite the staged ratings assigned by the RO.  

In a February 2012 rating decision, the RO assigned an earlier effective date of August 24, 2005 for the assignment of a TDIU.  The RO reasoned that the Veteran's combined disability rating met the schedular threshold percentage for consideration of a TDIU under 38 C.F.R. § 4.16(a) as of August 24, 2005, but not earlier; and, this date was within one year of the Veteran's submission of the formal TDIU claim form, which was received on October 19, 2006.  

Generally, the effective date of an evaluation and award of compensation based on a claim for increase (which includes a TDIU claim) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  It was on this basis that the RO assigned an effective date of August 24, 2005 for the award of a TDIU.  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2015).

Significantly, where the record reasonably raises the question of whether the Veteran is unemployable due to service-connected disabilities, the issue of entitlement to a TDIU rating is part and parcel of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Moreover, while the Veteran did not file a formal TDIU claim form prior to September 19, 2006, the Board finds that a TDIU claim was implicitly raised when the Veteran submitted his September 2005 claim for increase along with a psychiatric assessment which addressed employability.  

In September 2005, the Veteran requested an increased rating for his service-connected PTSD.  In support of this claim, he submitted new and material evidence consisting of a September 2005 memorandum regarding an August 2005 private psychiatric assessment by Dr. H, MD.  Dr. H examined the Veteran on August 24, 2005 and opined that he was "moderately compromised in his ability to sustain work relationships."  The Veteran only averaged four hours of sleep per night, endured panic attacks up to five times per week, startled easily, was hypervigilant, and could not tolerate anyone standing behind him.  His recent memory was severely impaired, so much so that he cannot remember what he reads and gets lost when traveling.  The examiner found that the Veteran's working memory was 100 percent impaired.  

The Board also finds that because the Veteran requested an increased disability rating for the service-connected PTSD and submitted new and material evidence in support of the claim before the appeal period following the July 2005 rating decision had expired, VA must consider such evidence in connection with the claim pending during the appeal period.  In other words, if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); When new and material evidence is received within the one year appeal period following adjudication of a claim, it is "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q)(1) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, as was the case here, the underlying claim remains pending. Mitchell, 27 Vet. App. at 437-38.

Here, the Board finds that the evidence submitted in September 2005 was new and material evidence in support of a higher initial rating within the appeal period following the July 2005 rating decision.  Whether the Veteran's submission is considered a notice of disagreement or additional evidence submitted within the one year appeal period, the key fact is that the claim for a higher initial rating remained pending.  

Because there was also evidence of unemployability at that time, a TDIU claim was implicitly raised in conjunction with the claim for a higher rating.  See Rice, supra.

The remaining question is on what date did entitlement to a TDIU arise, and whether that date is before or after August 24, 2005.

As noted above, the Veteran's combined disability rating met the minimum schedular threshold percentage for consideration of a TDIU under 38 C.F.R. § 4.16(a) from February 1, 2002 through March 31, 2005.  During that period, the Veteran had at least one service-connected disability (PTSD) rated as 50 percent disabling, and additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In this case, the evidence shows that the Veteran has not been able to work since his separation from service.  The Veteran has always maintained unemployability due to service-connected disabilities.  Significantly, the RO found that the Veteran was unemployable due to service-connected disabilities as of August 24, 2005, but the Board finds that the Veteran's symptoms between February 1, 2002 and April 1, 2005 were similarly severe during that time period.  There is nothing in the record to suggest that the Veteran's overall disability picture was significantly different prior to April 1, 2005 than it was as of August 24, 2005.  

Although no examiner explicitly opined as to the question of employability prior to August 24, 2005, the ultimate responsibility for determining the effects of disabilities on the question of employability rests with the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner."); see also Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (holding that a vocational assessment is "not invariably required" to evaluate a veteran's education and experience).

The Veteran has provided competent and credible testimony as to his symptoms, and they are consistent with an inability to obtain or maintain all forms of employment.  As noted above, the Veteran's working memory was 100 percent impaired, and his other PTSD symptoms have a profound effect on the Veteran's activities of daily living including sleep deprivation, near continuous panic attacks and memory loss.  Furthermore, there is no evidence to suggest that these symptoms have not been present since service.  

As noted above, the Board finds that the Veteran's claim for a higher initial disability rating for PTSD remained pending at the time he filed his TDIU claim; and, the claim for a higher PTSD rating included a TDIU claim.  As such, the Board has jurisdiction to decide whether a TDIU is warranted at any time since the effective date of service connection for PTSD, which is February 1, 2002.  In this case, the Board finds that the Veteran was unemployable due to his service-connected disabilities from February 1, 2002 through March 31, 2005, the time period prior to August 24, 2005 during which the Veteran's PTSD was rated as 50 percent disabling and the combined disability rating was 70 percent.  

For the period from February 1, 2002 through March 31, 2005, the Veteran's combined disability rating of 50 percent did not meet the schedular threshold percentage requirement for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

Nevertheless, the Veteran may still warrant entitlement to a TDIU if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  This issue is discussed in the remand below.  


ORDER

Resolving all doubt in the Veteran's favor, a TDIU is warranted from February 1, 2002 through March 31, 2005.  


REMAND

For the period from April 1, 2005 to August 23, 2005, the threshold percentage requirements for consideration of a TDIU on a schedular basis are note met.  The combined disability rating during that time period was 50 percent.  

However, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, the evidence shows that the Veteran may have been unemployable between April 1, 2005 and August 23, 2005 due to his service-connected disabilities, including, but not limited to, his PTSD.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file all outstanding VA records dated prior to August 24, 2005.  

2.  With appropriate authorization, obtain and associate with the electronic claims file all outstanding private medical records identified by his as pertinent to his claim for a TDIU from April 1, 2005 through August 23, 2005.  

3.  After any additional development deemed appropriate has been conducted, readjudicate the claim for entitlement to a TDIU from April 1, 2005 to August 23, 2005.  If the claim remains denied, refer it to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


